Citation Nr: 1242443	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-28 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for residuals of cervical transverse myelitis, including as due to a flu shot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June to November 2005, with additional inactive duty for training.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied the benefit sought on appeal.


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran incurred cervical transverse myelitis due to flu vaccination during inactive duty for training.  


CONCLUSION OF LAW

Residuals of cervical transverse myelitis were incurred during inactive duty for training.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2002); 38 C.F.R. § 3.6 (2012).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he now has residuals of cervical transverse myelitis which he incurred as a result of a flu vaccine he received in 2008 while on inactive duty for training.  During a June 2011 hearing before the undersigned Veterans Law Judge, the Veteran described his residuals, which include susceptibility to additional neurological disorders.  

Based on a thorough review of the record, the Board finds that the evidence supports the Veteran's claim for service connection for residuals of cervical transverse myelitis.  

The Veteran's service treatment records include a January 2009 Statement of Medical Examination and Duty Status.  It provides that on November 1, 2008, the Veteran was on inactive duty training.  He had numbness of the hands and feet for two days.  He had numbness in the feet that continued to move upward in his body to his chest, that might be the result of the flu shot the Veteran received the month prior at IADT (inactive duty for training).  

A December 2008 private statement by K. R. G., M.D., relates that the Veteran had been experiencing ascending paresthesias of his limbs following flu vaccinations in October.  The diagnosis had been clarified as cervical transverse myelitis and it was "possible that this episode of myelitis was indirectly related to his flu vaccination."  She stated that there were no signs in his examination or laboratory studies thus far that he had multiple sclerosis but he would remain at higher risk for developing it.

Dr. K. R. G. also submitted a report of a December 2008 examination of the Veteran.  The report reviewed her past treatment of the Veteran, and noted that the results of a November MRI of the cervical spine were most consistent with transverse myelitis.  The report provided the impression that the Veteran had what appeared to be a cervical transverse myelitis following a flu vaccination a month prior to the onset of the symptoms.  Dr. K. R. G. explained that since inflammatory events can be at a time associated with flu vaccination, and she had not been able to identify any other cause for it, she would say that there certainly was a possibility that the flu vaccination played some role in the Veteran's symptoms.  Therefore, she would want him to be excused from future flu vaccinations.  

VA medical records include an August 2009 neurology note that was based on the Veteran's claims file, with the Veteran not present.  The report sets forth the relevant medical history.  The impression was possible cervical spine transverse myelitis secondary to flu vaccination and/or diarrhea illness.  However, the Veteran's neurological examination [by Dr. K. R. G.] seemed to not correlate with his MRI findings.  

The report of an August 2009 VA examination provides that the examiner reviewed the Veteran's claims file and CPRS medical records.  It reviews the relevant medical history, including Dr. K. R. G.'s records, and sets forth the current examination results.  The resulting impression was that the Veteran's clinical history and examination in November 2008 [by Dr. K. R. G.] was suggestive for cervical transverse myelitis, which was also supported by an MRI of the cervical spine.  The examiner stated that it was hard to establish any relationship of the Veteran's neurological deficit to flu vaccination which was given 3-4 weeks prior to his onset of sensory symptoms, but it was possible.  He did not provide any explanation or rationale for his opinion.

The VA examiner who wrote the August 2009 neurology note submitted two additional addenda.  In an October 2010 addendum, he stated that he had reviewed the charts again, including the attached August 2009 VA examination report, and agreed that it was hard to establish any relationship of the Veteran's neurological deficit to flu vaccination which was given 3-4 weeks prior to his onset of sensory symptoms.  He did not provide any explanation or rationale for his opinion.  In a February 2011 addendum, the VA examiner stated that the Veteran's charts were reviewed again, and it was his conclusion that the Veteran's neurological deficits were less likely to be related to his previous flu vaccination.  Again, he did not provide any explanation or rationale for his opinion.  

During the hearing before the undersigned Veterans Law Judge, the Veteran submitted a December 2010 treatment report from Dr. K. R. G.  The report states that the Veteran returned for follow-up regarding management of his cervical transverse myelitis which occurred following a flu vaccination in November 2008.  The report notes that the Veteran did have some symptoms of periodic Lhermitte's phenomenon.  The impression was that the Veteran had an episode of cervical transverse myelitis following a flu vaccination in November 2008.  Dr. K. R. G. stated that surveillance imaging of the Veteran could be stopped since there was a provoking cause of his flu vaccination.  

Overall, the Board finds that the foregoing evidence shows that the Veteran's cervical transverse myelitis is related to the flu vaccination he received while on inactive duty training.  The Board acknowledges the negative VA medical opinions.  However, the Board finds that these opinions have little probative value, as they provide no explanation or rationale. 

By contrast, Dr. K. R. G. explained her positive opinions with reference to the Veteran's medical history, the current examination and MRI results, and her own medical knowledge and expertise.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).  As a result, the Board finds that Dr. K. R. G.'s positive medical opinions outweigh the negative VA medical opinions.  

In light of the foregoing, the Board finds that the Veteran is entitled to service connection for residuals of cervical transverse myelitis.  

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for residuals of cervical transverse myelitis is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


